

113 S1973 IS: America Implementing New National Opportunities To Vigorously Accelerate Technology, Energy, and Science Act
U.S. Senate
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1973IN THE SENATE OF THE UNITED STATESJanuary 29, 2014Mr. Coons (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve management of the National Laboratories, enhance technology commercialization, facilitate public-private partnerships, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  America Implementing New National Opportunities To Vigorously Accelerate Technology, Energy, and Science Act or the America INNOVATES Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Savings clause.TITLE I—Innovation management at Department of EnergySec. 101. Under Secretary for Science and Energy.Sec. 102. National Laboratories operations and performance management.Sec. 103. Sense of Senate on an integrated strategy for National Laboratories in the 21st century.TITLE II—Cross-sector partnerships and grant competitivenessSec. 201. Agreements for Commercializing Technology pilot program.Sec. 202. Public-private partnerships for commercialization.Sec. 203. Inclusion of early-stage technology demonstration in authorized technology transfer activities.Sec. 204. Information and resources for startups and small businesses.Sec. 205. Funding competitiveness for institutions of higher education and other nonprofit institutions.TITLE III—Assessment of impactSec. 301. Report by Government Accountability Office.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Energy.(2)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(3)SecretaryThe term Secretary means the Secretary of Energy.3.Savings clauseNothing in this Act or an amendment made by this Act abrogates or otherwise affects the primary responsibilities of any National Laboratory to the Department.IInnovation management at Department of Energy101.Under Secretary for Science and Energy(a)In generalSection 202(b) of the Department of Energy Organization Act (42 U.S.C. 7132(b)) is amended—(1)by striking Under Secretary for Science each place it appears and inserting Under Secretary for Science and Energy; and(2)in paragraph (4)—(A)in subparagraph (F), by striking and at the end;(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and(C)by inserting after subparagraph (G) the following:(H)establish appropriate linkages between offices under the jurisdiction of the Under Secretary; and(I)perform such functions and duties as the Secretary shall prescribe, consistent with this section.. (b)Conforming amendments(1)Section 3164(b)(1) of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381a(b)(1)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.(2)Section 641(h)(2) of the United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231(h)(2)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.102.National Laboratories operations and performance management(a)In generalThe Secretary shall ensure that the following duties and responsibilities are carried out through one or more appropriate statutory or administrative entities:(1)Evaluation, coordination, and promotion of transfer of National Laboratory research and development results to the market in collaboration with the Technology Transfer Coordinator.(2)Submission to the Secretary of reports describing recommendations for best practices for the National Laboratories including, with respect to management and operations procedures, conflict of interest regulations, engagement with the private sector,  and  technology transfer methodologies.(3)Implementation of other duties, as the Secretary determines appropriate, to improve the operations and performance of the National Laboratories.(b)ReportingThe Secretary, in consultation with the appropriate committees of Congress, shall provide an annual update on progress made in carrying out subsection (a), including the improvement of National Laboratory operations and performance and  strategic departmental and National Laboratory coordination.103.Sense of Senate on an integrated strategy for National Laboratories in the 21st centuryIt is the sense of the Senate that—(1)the establishment of the independent Commission to Review the Effectiveness of the National Energy Laboratories under section 319 of title III of division D of  the Consolidated Appropriations Act, 2014, is an important step towards developing a coordinated strategy for the National Laboratories in the 21st century; and(2)Congress looks forward to—(A)receiving the findings and conclusions of the Commission; and(B)engaging with the Administration—(i)in strengthening the mission of the National Laboratories; and(ii)to reform and modernize the operations and management of the National Laboratories.IICross-sector partnerships and grant competitiveness201.Agreements for Commercializing Technology pilot program(a)In generalThe Secretary shall carry out the Agreements for Commercializing Technology  pilot program of the Department, as announced by the Secretary on December 8, 2011, in accordance with this section.(b)TermsEach agreement entered into  pursuant to the pilot program referred to in subsection (a) shall provide to the contractor of the applicable National Laboratory, to the maximum extent determined to be appropriate by the Secretary, increased authority to  negotiate contract terms, such as intellectual property rights, indemnification, payment structures, performance guarantees, and multiparty collaborations.(c)Eligibility(1)In generalNotwithstanding any other provision of law (including regulations), any National Laboratory may enter into an agreement pursuant to the pilot program referred to in subsection (a).(2)Agreements with non-Federal entitiesTo carry out paragraph (1) and subject to paragraph (3), the Secretary shall permit  the directors of the National Laboratories to execute agreements with non-Federal entities, including non-Federal entities already receiving Federal funding that will be used to support activities under agreements executed pursuant to paragraph (1).(3)RestrictionThe requirements of chapter 18 of title 35, United States Code
		(commonly known as the Bayh-Dole Act)   shall apply if—(A)the agreement is a funding agreement (as that term is defined in section 201 of   that title); and(B)at least 1 of the parties to the funding agreement is eligible to receive rights under that chapter.(d)Submission to SecretaryEach affected director of a National Laboratory shall submit to the Secretary, with respect to each agreement entered into under this section—(1)a summary of information relating to the relevant project;(2)the total estimated costs of the project;(3)estimated commencement and completion dates of the project; and(4)other documentation determined to be appropriate by the Secretary.(e)CertificationThe Secretary shall require the contractor of the affected National Laboratory to certify that each activity carried out under a project for which an agreement is entered into under this section—(1)is not in direct competition with the private sector; and(2)does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any actual conflict of interest, as a result of the agreement under this section.(f)ExtensionThe pilot program referred to in subsection (a) shall be extended for a term of 3 years after the date of enactment of this Act.(g)ReportNot later than 60 days after the date described in subsection (f), the Secretary, in coordination with directors of the National Laboratories, shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that—(1)assesses the overall effectiveness of the pilot program referred to in subsection (a);(2)identifies opportunities to improve the effectiveness of the pilot program;(3)assesses the potential for program activities to interfere with the responsibilities of the National Laboratories to the Department; and(4)provides a recommendation regarding the future of the pilot program.202.Public-private partnerships for commercialization(a)In generalSubject to subsections (b) and (c), the Secretary shall delegate to directors of the National Laboratories signature authority with respect to any agreement described in subsection (b) the total cost of which (including the National Laboratory contributions and project recipient cost share) is less than $1,000,000.(b)AgreementsSubsection (a) applies to—(1)a cooperative research and development agreement;(2)a non-Federal work-for-others agreement; and(3)any other agreement determined to be appropriate by the Secretary, in collaboration with the directors of the National Laboratories.(c)Administration(1)AccountabilityThe director of the affected National Laboratory and the affected contractor shall carry out an agreement under this section in accordance with applicable policies of the Department, including by ensuring that the agreement does not compromise any national security, economic, or environmental interest of the United States.(2)CertificationThe director of the affected National Laboratory and the affected contractor shall certify that each activity carried out under a project for which an agreement is entered into under this section does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any actual conflict of interest, as a result of the agreement under this section.(3)Availability of recordsOn entering an agreement under this section, the director of a National Laboratory shall submit to the Secretary for monitoring and review all records of the National Laboratory relating to the agreement.(4)RatesThe director of a National Laboratory may charge higher rates for services performed under a partnership agreement entered into pursuant to this section, regardless of the full cost of recovery.(d)Conforming amendmentSection 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the subparagraphs appropriately;(B)by striking Each Federal agency and inserting the following:(1)In generalExcept as provided in paragraph (2), each Federal agency; and(C)by adding at the end the following:(2)ExceptionNotwithstanding paragraph (1), in accordance with section 202(a) of the America INNOVATES Act, approval by the Secretary of Energy shall not be required for any technology transfer agreement proposed to be entered into by a National Laboratory of the Department of Energy, the total cost of which (including the National Laboratory contributions and project recipient cost share) is less than $1,000,000.; and(2)in subsection (b), by striking subsection (a)(1) each place it appears and inserting subsection (a)(1)(A).203.Inclusion of early-stage technology demonstration in authorized technology transfer activitiesSection 1001 of  the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended by—(1)redesignating subsection (g) as subsection (h); and(2)inserting after subsection (f) the following:(g)Early-Stage technology demonstrationThe Secretary shall permit the directors of the National Laboratories to use funds allocated for technology transfer within the Department to carry out early-stage and pre-commercial technology demonstration activities to remove technology barriers that limit private sector interest and demonstrate potential commercial applications of any research and technologies arising from National Laboratory activities intended to meet the Federal Government’s research needs..204.Information and resources for startups and small businessesSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following:(tt)InformationIn carrying out the SBIR and STTR programs of the Department of Energy, the Secretary of Energy shall provide to small business concerns seeking funding under the programs information concerning resources that are available to small business concerns at National Laboratories and federally funded research and development centers..205.Funding competitiveness for institutions of higher education and other nonprofit institutionsSection 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) is amended—(1)in paragraph (1), by striking Except as provided in paragraphs (2) and (3) and inserting Except as provided in paragraphs (2), (3), and (4); and(2)by adding at the end the following:(4)Exemption for institutions of higher education and other nonprofit institutions(A)In generalParagraph (1) shall not apply to a research or development activity performed by an institution of higher education or nonprofit institution (as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)).(B)Termination dateThe exemption under subparagraph (A) shall apply during the 6-year period beginning on the date of enactment of this paragraph..IIIAssessment of impact301.Report by Government Accountability OfficeNot later than 3  years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the results of the projects developed under sections 201, 202, and 203, including information regarding—(1)partnerships initiated as a result of those projects and the potential linkages presented by those partnerships with respect to national priorities and other taxpayer-funded research; and(2)whether the activities carried out under those projects result in—(A)fiscal savings;(B)expansion of National Laboratory capabilities;(C)increased efficiency of technology transfers; or(D)an increase in general efficiency of the  National Laboratory system.